Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.335 Filed 11/17/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re ZOLTAN M. ANTAL,

          Debtor.
_____________________________/
                                                   Civil Case No. 20-12212
ZOLTAN M. ANTAL,                                   Honorable Linda V. Parker

            Appellant,                             Bankruptcy Case No. 20-47857
                                                   Honorable Mark A. Randon
v.

KRISPEN S. CARROLL,

            Chapter 13 Trustee/Appellee,

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual
capacity, but solely AS TRUSTEE FOR
MFRA TRUST 2014-2,

          Creditor/Appellee.
______________________________/

                            OPINION AND ORDER

      This matter is before the Court on Debtor/Appellant Zoltan M. Antal’s

motions to stay, pending appeal in this Court, a bankruptcy court’s decision

denying Antal’s motion to extend an automatic stay of his bankruptcy case. (ECF

Nos. 3, 6.) Appellees did not respond to the motions. For the reasons that follow,

the Court denies Antal’s motions.
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.336 Filed 11/17/20 Page 2 of 12




              FACTUAL AND PROCEDURAL BACKGROUND

      On March 4, 2016, Debtor filed for bankruptcy under Chapter 13 (“2016

Bankruptcy”). (ECF No. 5 at Pg. ID 104.) Pursuant to 11 U.S.C. § 362(a), the

filing of this voluntary bankruptcy petition triggered an automatic stay of virtually

any action lodged by virtually any creditor against Antal. Creditor Wilmington

Trust, National Association (“Wilmington”) is the holder of a mortgage on Antal’s

personal residence located in Dearborn Heights, MI (“Property”) and the Property

was treated as a secured claim in the 2016 Bankruptcy. (ECF No. 5 at Pg. ID 178.)

Wilmington objected to the confirmation of Antal’s Chapter 13 plan. Antal and

Wilmington subsequently entered into an Agreement Resolving Creditor’s

Objections to Confirmation & Modifying the Automatic Stay (“Agreement” and

“Order” “Resolving Objections & Modifying Automatic Stay”). (Id. at Pg. ID

252.) Pursuant to the Agreement Resolving Objections & Modifying Automatic

Stay, Antal would keep current on the property taxes and insurance, and any failure

to maintain these obligations would result in Wilmington filing a Notice of

Default. (Id. at Pg. ID 253.) If Antal did not timely cure the delinquency detailed

in the Notice of Default, “[Wilmington] [could] submit an order vacating the




                                          2
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.337 Filed 11/17/20 Page 3 of 12




Automatic Stay to the Court for entry with no further notice or hearing required.”

(Id.)

        Wilmington filed a Notice of Default on May 11, 2020, stating that Antal

was delinquent in the payment of various taxes. (Id. at Pg. ID 261.) Antal did not

timely cure the delinquency and, as a result, Wilmington filed a “Notice That

Default Has Not Been Cured,”1 along with a proposed order titled, “Order Granting

Relief from the Automatic Stay and Co-Debtor Stay and Waiving the Provision of

FRBP 4001(a)(3).” (See id. at Pg. ID 267, 274-75.) The bankruptcy court, the

Honorable Mark A. Randon presiding, issued the order. (Id. at Pg. ID 275.) Antal

then filed a Motion for Voluntary Dismissal of his case, which was granted on July

2, 2020. (Id. at Pg. ID 276-78.)

        Two weeks later, on July 17, 2020, Antal again filed for Chapter 13

bankruptcy (“2020 Bankruptcy”). (See id. at Pg. ID 107.) In the instant motion,

Antal states that, even though the 2016 Bankruptcy was still pending within the

year proceeding the 2020 Bankruptcy, the filing of the 2020 Bankruptcy was done

in “good faith” and, accordingly, he filed a Motion to Extend the Automatic Stay


1
  The “Notice That Default Has Not Been Cured” stated in relevant part: “(1)
[Wilmington] . . . filed an Notice of Default with this Court on May 18, 2020,
pursuant to the terms of the [Order] entered with this Court on August 31, 2016 . .
.; (2) The Notice of Default was served on May 18, 2020 . . .; (3) Pursuant to
Creditor’s records, the Debtor has failed to cure the default within the 30 days
allowed.” (ECF No. 5 at Pg. ID 267.)

                                          3
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.338 Filed 11/17/20 Page 4 of 12




(“Motion to Extend Automatic Stay”) pursuant to § 362(c)(3).2 (ECF No. 6 at Pg.

ID 300.) Wilmington filed an Objection to the Motion for an Extension of the

Automatic Stay (“Objection to Motion to Extend Automatic Stay”) (ECF No. 5 at

Pg. ID 178-81), arguing that—pursuant to 11 U.S.C. § 109(g)(2)3—Antal could not

extend the automatic stay. The bankruptcy court held a hearing on the Motion to

Extend Automatic Stay on August 5, 2020, and found that § 109(g)(2) applied and,

thus, Antal was barred from filing for bankruptcy relief for 180 days following the

dismissal of the 2016 Bankruptcy. (Id. at Pg. ID 183-84, 280-88.) Accordingly,

the Motion to Extend Automatic Stay was denied and Antal’s case was dismissed.

(Id. at Pg. ID 183-84.)




2
  11 USC § 362(c)(3)(B) and (C) states: “(B) on the motion of a party in interest
for continuation of the automatic stay and upon notice and a hearing, the court may
extend the stay in particular cases as to any or all creditors . . . only if the party in
interest demonstrates that the filing of the later case is in good faith as to the
creditors to be stayed; and (C) for purposes of subparagraph (B), a case is
presumptively filed not in good faith . . . (i) as to all creditors, if . . . (II) a
previous case under any of chapters 7, 11, and 13 in which the individual was a
debtor was dismissed within such 1-year period, after the debtor failed to . . .
(cc) perform the terms of a plan confirmed by the court . . . .”
3
 11 U.S.C. § 109(g)(2) states: “(g) [N]o individual or family farmer may be a
debtor under this title who has been a debtor in a case pending under this title at
any time in the preceding 180 days if . . . (2) the debtor requested and obtained the
voluntary dismissal of the case following the filing of a request for relief from the
automatic stay provided by [S]ection 362 of this title.”

                                            4
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.339 Filed 11/17/20 Page 5 of 12




      At that hearing, Antal’s counsel orally motioned for a stay of the bankruptcy

court’s order pending appeal in this Court. (Id. at Pg. ID 286.) The bankruptcy

court denied the request. (Id. at Pg. ID 287.)

      Antal now asks this Court to stay the bankruptcy court’s denial of the

Motion to Extend Automatic Stay and impose a stay pending the outcome of

Antal’s appeal in this Court. (ECF No. 3, 6.)

                            STANDARD OF REVIEW

      Under Federal Rule of Bankruptcy Procedure 8007(b), a party may request a

stay from the district court. Before doing so, the party must seek relief in the

bankruptcy court, and if denied, the party may then petition for review in the

district court. Fed. R. Bankr. P. 8007(a)(1). A stay pending an appeal is similar to

a preliminary injunction, so the factors that govern a decision to issue an injunction

likewise govern a decision to issue a stay. See Nken v. Holder, 556 U.S. 418, 434

(2009). Those factors are: “(1) the likelihood that the party seeking the stay will

prevail on the merits of the appeal; (2) the likelihood that the moving party will be

irreparably harmed absent a stay; (3) the prospect that others will be harmed if the

court grants the stay; and (4) the public interest in granting the stay.” Mich.

Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153

(6th Cir. 1991).




                                          5
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.340 Filed 11/17/20 Page 6 of 12




      In analyzing the four factors, the Court engages in an individualized

balancing act. Six Clinics Holding Corp., II v. Cafcomp Sys., 119 F.3d 393, 400

(6th Cir. 1997) (holding that the factors are not “prerequisites that must be met”

but rather “considerations . . . to be balanced”). The Court balances the four

factors within the abuse of discretion framework, giving fresh review to legal

conclusions and reviewing factual findings for clear error. In re Isaacman, 26 F.3d

629, 631 (6th Cir. 1994); see also In re H.J. Scheirich Co., 982 F.2d 945, 949 (6th

Cir. 1993). In doing so, the Court must ask “whether a reasonable person could

agree with the bankruptcy court’s decision; if reasonable persons could differ as to

the issue, then there is no abuse of discretion.” In re M.J. Waterman & Assocs.,

227 F.3d 604, 608 (6th Cir. 2000) (citing Washington v. Sherwin Real Estate, Inc.,

694 F.2d 1081, 1087 (7th Cir. 1982)). “Although no one factor is controlling, a

finding that there is simply no likelihood of success on the merits is usually fatal.”

Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).

                     APPLICABLE LAW AND ANALYSIS

      The Court begins with the first factor: “likelihood of success on the merits.”

11 U.S.C. § 109(g)(2) prohibits a debtor from seeking relief a second time within

180 days of an earlier bankruptcy case if the debtor “requested and obtained the

voluntary dismissal of the [earlier] case following the filing of a request for relief

from the automatic stay provided by [S]ection 362.” 11 U.S.C. § 109(g)(2). Under

                                           6
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.341 Filed 11/17/20 Page 7 of 12




§ 362(a), the filing of a Chapter 13 bankruptcy petition operates as an automatic

stay of actions lodged by creditors against debtors.

      Per § 362(d)(1), a creditor may move the bankruptcy court to lift the

automatic stay “for cause.” Antal does not dispute that his failure to cure the

Notice of Default would satisfy the “for cause” provision of § 362(d)(1). In fact, in

his Motion to Extend Automatic Stay, Antal concedes that he “voluntarily

dismissed [the 2016 Bankruptcy] because he fell behind on his post-petition

property tax obligation and was unable to bring the taxes current in the short period

of time allowed to cure his Notice of Default.” (ECF No. 5 at Pg. ID 173, 177.)

Antal instead argues that Wilmington never invoked the “for cause” provision of

§ 362(d)(1). Specifically, Antal contends that “Wilmington never filed for relief

from stay pursuant to § 362(d) . . . which would trigger the applicability of

§ 109(g)(2)” and instead filed for relief pursuant to the Agreement Resolving

Objections & Modifying Automatic Stay. (ECF No. 3 at Pg. ID 25-26.) The Court

agrees with the bankruptcy court: Antal’s argument amounts to “dancing on the

head of a needle.” (ECF No. 5 at Pg. ID 283.) But the Court need not entertain

this dance because Antal’s motion fails for a different reason.

      Under Federal Rule of Bankruptcy Procedure 4001(d)(1)(A), a debtor and

creditor may come to an “agreement relating to relief from the automatic stay,”

including “an agreement to modify or terminate the stay provided by § 362.” “A

                                          7
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.342 Filed 11/17/20 Page 8 of 12




motion for approval of [such an agreement] . . . shall be accompanied by a copy of

the agreement and a proposed form order.” Fed. R. Bankr. P. 4001(d)(1)(A).

      Here, the parties agreed that following Antal’s failure to timely cure the

delinquency detailed in a Notice of Default, “[Wilmington] [could] submit an order

vacating the Automatic Stay to the Court for entry with no further notice or hearing

required.” (ECF No. 5 at Pg. ID 253.) The parties submitted a motion to approve

the agreement, along with a copy of the agreement and the proposed Order

Resolving Objections & Modifying Automatic Stay, which the bankruptcy court

subsequently entered. (See id. at Pg. ID 252-57.) Antal eventually failed to meet

the provisions of the agreement and Wilmington sought and received relief from

the automatic stay after filing the Notice That Default Has Not Been Cured. (Id. at

Pg. ID 267-75.) Antal has not established that a reasonable person could disagree

with the bankruptcy court’s conclusion that § 109(g)(2) applies because

Wilmington requested relief from § 362’s automatic stay, as modified by the

Agreement Resolving Objections & Modifying Automatic Stay, and Antal

thereafter voluntarily dismissed the 2016 Bankruptcy. (Id. at Pg. ID 285-86.)

      To the extent that Antal contends that the Agreement Resolving Objections

& Modifying Automatic Stay could be approved by the bankruptcy court only after

a motion for relief from the automatic stay was filed (ECF No. 7 at Pg. ID 324-25),

this argument is unavailing. Federal Rule of Bankruptcy Procedure

                                         8
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.343 Filed 11/17/20 Page 9 of 12




4001(d)(1)(A)(iii) permits a court to approve “an agreement to modify or terminate

the stay provided for in § 362” upon a motion to approve such an agreement.

Antal points to no case suggesting that Rule 4001(d)(1)(A) requires that a motion

for relief from an automatic stay be filed prior to parties making an agreement

modifying the automatic stay and prior to the bankruptcy court approving it. Fed.

R. Bankr. P. 4001(d)(1)(A). Moreover, Rule 4001(d)(4) specifically and separately

contemplates an “agreement in settlement of [a] motion,” including “[a] motion for

relief from an automatic stay.” Fed. R. Bankr. P. 4001(d)(4) (citing Fed. R. Bankr.

P. 4001(a)). If Part 4 of Rule 4001(d) specifically contemplates agreements

following motions for relief from an automatic stay, it follows that Parts 1, 2, and 3

of Rule 4001(d) concern agreements that are unrelated to a pending motion for

relief from an automatic stay.

      Because Wilmington requested relief from § 362’s automatic stay as

modified by the Order Resolving Objections & Modifying Automatic Stay, the

Court need not address Antal’s argument that § 109(g)(2) does not apply because

Wilmington did not cite to § 362(d)(1) in its Notice That Default Has Not Been

Cured, or explicitly state that it was seeking relief from the automatic stay “for

cause.”

       For the same reason, the Court need not reach Antal’s contention that the

Federal Rule of Bankruptcy Procedure 4001, 9013, and 9014 required Wilmington

                                          9
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.344 Filed 11/17/20 Page 10 of 12




to file a motion in order to request relief from the automatic stay and that

Wilmington did not do so (ECF No. 7 at Pg. ID 324): again, the Agreement

Resolving Objections & Modifying Automatic Stay did not require a motion.

Instead, it required only that Wilmington submit an order vacating the automatic

stay for entry by the bankruptcy court. Thus, Antal is unlikely to succeed on the

merits of his argument that the bankruptcy court abused its discretion in

concluding that § 109(g)(2) applies.

        As to the second factor, the Court holds that Antal has shown a likelihood of

irreparable harm. Antal points out that, absent a stay of the bankruptcy court’s

order, Wilmington and the taxing authority will proceed with foreclosure on the

Property. (ECF No. 6 at Pg. ID 306.) Once the real property is sold, Antal claims,

he will be required to vacate what has been his and his family’s long-time home.

(Id.)

        The third factor to be considered by the Court in determining whether a

debtor is entitled to a stay pending appeal is the prospect that others will be harmed

if the Court grants the stay. Here, the 2016 and 2020 Bankruptcies have, together,

spanned the course of approximately four years. Issuing a stay would force

Defendants back into the very proceedings from which the bankruptcy court




                                          10
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.345 Filed 11/17/20 Page 11 of 12




ordered them relieved and delay the exercise of the foreclosure remedy Defendants

bargained for in the relevant contract(s).4

      Lastly, the Court must consider whether there is a public interest in granting

the stay. As Chief Judge Hood explained in Sayo v. Zions First Nat. 7 Bank, “there

are public policy arguments in favor of both sides of the dispute. Public policy

disfavors the sale of real property through foreclosure auctions, but also favors

parties [honoring] contractual agreements,” such as those requiring payment of

various taxes on properties. See No. 06–14963, 2006 WL 3392072, at *6 (E.D.

Mich. Nov. 22, 2006).

                                  CONCLUSION

      For the foregoing reasons, the Court holds that Antal’s argument that the

bankruptcy court abused its discretion in concluding that § 109(g)(2) applies,

barring Antal from filing for bankruptcy relief for 180 days, is not likely to succeed

on the merits. The Court finds that Antal’s failure to show a likelihood of success

on the merits is—when balanced with the other factors—significant enough to

make a stay pending appeal in this Court unwarranted.



4
  In support of his argument that a stay that would effectively bar Wilmington from
pursuing foreclosure remedies would cause “minimal” harm to Wilmington, Antal
notes that he paid the amount owed on Property’s mortgage in full prior to the
voluntary dismissal of the 2016 Bankruptcy. (ECF No. 3 at Pg. ID 28-29.)
Notably, however, Antal concedes that unpaid accrued interest and miscellaneous
fees remain due and owing. (Id.)
                                          11
Case 2:20-cv-12212-LVP-RSW ECF No. 8, PageID.346 Filed 11/17/20 Page 12 of 12




      Accordingly,

      IT IS ORDERED that Debtor/Appellant, Zoltan M. Antal’s, Motion to Stay

U.S. Bankruptcy Court Order Denying Zoltan M. Antal’s Motion to Extend the

Automatic Stay and Dismissing the Case Pursuant to Fed. R. Bankr. Proc. 8007

(b)(1) (ECF No. 3) is DENIED.

      IT IS FURTHER ORDERED that Antal’s Emergency Amended Motion to

Stay U.S. Bankruptcy Court Order Denying Zoltan M. Antal’s Motion to Extend

the Automatic Stay and Dismissing the Case Pursuant to Fed. R. Bankr. Proc. 8007

(b)(1) (ECF No. 6) is DENIED.

      IT IS SO ORDERED.
                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE

 Dated: November 17, 2020




                                      12
